Citation Nr: 1452483	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-04 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a disability rating higher than 30 percent for migraine headaches.

2.  Entitlement to a disability rating higher than 20 percent for cervical degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for migraine headaches to 30 percent and a assigned a 10 percent rating for the cervical spine disability, effective the date that the temporary total rating for surgical convalescence ended.  While on an appeal in a rating decision in March 2012, the RO increased the rating to 20 percent with the same effective date. 

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board referred a service connection claim for a psychiatric disorder to the RO for appropriate action. 

In February 2014, the Board remanded the case for further development, which was not been completed in its entirety.  The claims are therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the claim for increase for migraine headaches, the Veteran's representative identified additional evidence pertinent to claim, which must be requested.  

In the remand in February 2014, the Board directed that the Veteran be afforded a new VA examination to assess the current severity of the cervical spine disability.  As the Veteran was not scheduled for such an examination, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the headache diary that he referred to at the VA examination in March 2014.  

2.  Afford the Veteran a VA examination to determine the current severity of the migraine headaches.  

The VA examiner is asked to address: 

Whether the headaches are prostrating and occur on an average of once a month; and, 

Whether migraine headaches are productive of severe economic inadaptability. 

The Veteran's file to include the headache diary, if submitted, must be available to the examiner for review.   

3.  Afford the Veteran a VA examination to determine the current severity of the cervical spine disability.  

The examiner is asked to describe: 

i).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; 

Any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; and, 
   
   Unfavorable ankylosis, if present; 
   
   
   
ii).  Any objective neurological abnormalities; and, 

iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.  

The Veteran's file must be available to the examiner for review. 

4.  After the development is completed, adjudicate the claims for increase.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



